Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Inconnectionwith the Quarterly Report of Abazias, Inc. (the"Company") on Form 10-Q for the period ending June 30, 2009, as filed with the Securities and Exchange Commission onthe datehereof(the"Report"), I, Jesus Diaz, acting in the capacity as the Chief Financial Officer ofthe Company, certify to the best of my knowledge, pursuantto 18U.S.C. Section 1350, as adopted pursuant to Section 906 ofthe Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, inall material respects, the financial condition and result ofoperations of the Company. Date:August 13, 2009 By: /s/Jesus Diaz Jesus Diaz CFO
